UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2009. OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESNOX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at July 4, 2009 44,985,590 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited). Condensed Consolidated Balance Sheets July 4, 2009, and January 3, 2009 3 Condensed Consolidated Statements of Income Three Months Ended July 4, 2009, and June 28, 2008 5 Condensed Consolidated Statements of Income Six Months Ended July 24, 2009, and June 28, 2008 6 Condensed Consolidated Statements of Cash Flows Six Months Ended July 4, 2009, and June 28, 2008 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations. 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4.Controls and Procedures. 25 PART II.OTHER INFORMATION Item 1.Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3.Defaults Upon Senior Securities – None. - Item 4.Submission of Matters to a Vote of Security Holders. 26 Item 5.Other Information – None. - Item 6.Exhibits. 27 SIGNATURES 28 EXHIBIT INDEX 29 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 4, 2009 (Unaudited) Jan. 3, 2009 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ 19,625 $ 39,538 Short-term investments 6,061 9,750 Receivables 173,503 238,327 Inventories (Note C) 75,075 84,290 Deferred income taxes 17,309 16,313 Prepaid expenses and other current assets 35,626 29,623 Total Current Assets 327,199 417,841 PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements 23,693 23,753 Buildings 280,501 277,898 Machinery and equipment 515,685 525,996 Construction in progress 6,784 21,738 826,663 849,385 Less accumulated depreciation 541,954 533,779 Net Property, Plant, and Equipment 284,709 315,606 GOODWILL 268,265 268,392 OTHER ASSETS 138,923 163,790 Total Assets $ 1,019,096 $ 1,165,629 See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 4, 2009 (Unaudited) Jan. 3, 2009 (As Adjusted) LIABILITIES ANDEQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ 258,405 $ 313,431 Note payable and current maturities of long-term debt and capital lease obligations 40,137 54,494 Current maturities of other long-term obligations 390 5,700 Total Current Liabilities 298,932 373,625 LONG-TERM DEBT 213,800 267,300 CAPITAL LEASE OBLIGATIONS 2 43 OTHER LONG-TERM LIABILITIES 51,470 50,399 DEFERRED INCOME TAXES 27,999 25,271 EQUITY Parent Company shareholders’ equity: Capital Stock: Preferred, $1 par value, authorized 2,000,000 shares, no shares outstanding - - Common, $1 par value, authorized 200,000,000 shares, outstanding - 44,986 44,324 July 4, 2009 – 44,985,590 shares; January 3, 2009 – 44,324,409 shares Additional paid-in capital 15,536 6,037 Retained earnings 367,793 400,379 Accumulated other comprehensive income (1,614 ) (1,907 ) Total Parent Company shareholders' equity 426,701 448,833 Noncontrolling interest 192 158 TotalEquity 426,893 448,991 Total Liabilities and Equity $ 1,019,096 $ 1,165,629 See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended July 4, 2009 June 28, 2008 (As Adjusted) (In thousands, except share and per share data) Net sales $ 382,990 $ 613,114 Cost of sales 253,509 403,671 Gross profit 129,481 209,443 Selling and administrative expenses 124,766 182,673 Restructuring and impairment 3,878 2,029 Operating income (loss) 837 24,741 Interest income 125 175 Interest expense 3,049 4,359 Earnings (loss) before income taxes (2,087 ) 20,557 Income taxes (695 ) 7,095 Net income (loss) (1,392 ) 13,462 Less: Net income (loss) attributable to the noncontrolling interest 5 (7 ) Net income (loss) attributable to Parent Company $ (1,397 ) $ 13,469 Net income (loss) attributable to Parent Company per common share – basic $ (0.03 ) $ 0.30 Average number of common shares outstanding – basic 44,894,656 44,233,402 Net income (loss) attributable to Parent Company per common share – diluted $ (0.03 ) $ 0.30 Average number of common shares outstanding – diluted 44,894,656 44,370,451 Cash dividends per common share $ 0.215 $ 0.215 See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six Months Ended July 4, 2009 June 28, 2008 (As Adjusted) (In thousands, except share and per share data) Net sales $ 788,656 $ 1,176,497 Cost of sales 534,440 783,016 Gross profit 254,216 393,481 Selling and administrative expenses 261,023 355,228 Restructuring and impairment 8,963 2,847 Operating income (loss) (15,770 ) 35,406 Interest income 260 638 Interest expense 6,247 8,236 Earnings (loss) before income taxes (21,757 ) 27,808 Income taxes (8,497 ) 10,275 Net income (loss) (13,260 ) 17,533 Less: Net income (loss) attributable to the noncontrolling interest 23 87 Net income (loss) attributable to Parent Company $ (13,283 ) $ 17,446 Net income (loss) attributable to Parent Company per common share – basic $ (0.30 ) $ 0.39 Average number of common shares outstanding – basic 44,753,368 44,385,400 Net income (loss) attributable to Parent Company per common share – diluted $ (0.30 ) $ 0.39 Average number of common shares outstanding – diluted 44,753,368 44,541,467 Cash dividends per common share $ 0.43 $ 0.43 See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended July 4, 2009 June 28, 2008 (In thousands) Net Cash Flows From (To) Operating Activities: Net income (loss) $ (13,283 ) $ 17,446 Noncash items included in net income: Depreciation and amortization 37,782 34,566 Other postretirement and post employment benefits 924 754 Stock-based compensation 1,859 952 Excess tax benefits from stock compensation - (11 ) Deferred income taxes 1,307 379 (Gain)/Loss on sale, retirement and impairment of long-lived assets and intangibles 118 2,131 Stock issued to retirement plan 6,565 6,592 Other – net 266 1,202 Net increase (decrease) in operating assets and liabilities 18,683 (953 ) Increase (decrease) in other liabilities (4,775 ) (2,863 ) Net cash flows from (to) operating activities 49,446 60,195 Net Cash Flows From (To) Investing Activities: Capital expenditures (6,958 ) (35,939 ) Proceeds from sale of property, plant and equipment 1,938 638 Acquisition spending, net of cash acquired (500 ) (75,330 ) Capitalized software (795 ) - Short-term investments – net - (250 ) Purchase of long-term investments (2,810 ) (8,098 ) Sales or maturities of long-term investments 26,601 10,608 Net cash flows from (to) investing activities 17,476 (108,371 ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporation common stock 1,265 2,327 Purchase of HNI Corporation common stock - (28,553 ) Excess tax benefits from stock compensation - 11 Proceeds from long-term debt 77,000 214,000 Payments of note and long-term debt and other financing (145,797 ) (131,389 ) Dividends paid (19,303 ) (19,073 ) Net cash flows from (to) financing activities (86,835 ) 37,323 Net increase (decrease) in cash and cash equivalents (19,913 ) (10,853 ) Cash and cash equivalents at beginning of period 39,538 33,881 Cash and cash equivalents at end of period $ 19,625 $ 23,028 See accompanying Notes to Condensed Consolidated Financial Statements. 7 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) July 4, Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The January 3, 2009 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month and six-month periods ended July 4, 2009 are not necessarily indicative of the results that may be expected for the year ending January 2, 2010.For further information, refer to the consolidated financial statements and footnotes included in HNI Corporation's (the "Corporation") Annual Report on Form 10-K for the year ended January 3, 2009. Note B.
